Case 1:20-cv-00550-JMS-RT Document 11 Filed 02/02/21 Page 1 of 18         PageID #: 53




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


  CHRISTOPHER JAY SCAPEROTTA,               Civ. No. 20-00550 JMS-RT
  #A6083262,
                                            ORDER DISMISSING COMPLAINT
              Plaintiff,                    WITH PARTIAL LEAVE TO AMEND

        v.

  KAUAI COMMUNITY
  CORRECTIONAL CENTER, et al.,

              Defendants.


                  ORDER DISMISSING COMPLAINT WITH
                      PARTIAL LEAVE TO AMEND

             Before the court is Plaintiff Christopher Jay Scaperotta’s

 (“Scaperotta”) Prisoner Civil Rights Complaint (“Complaint”) brought pursuant to

 42 U.S.C. § 1983. ECF No. 1. Scaperotta brings this action against Defendants

 the Kauai Community Correctional Center (“KCCC”), and ACO Colobong and

 Warden Neal Wagatsuma in their official capacities, claiming that they violated the

 Eighth and First Amendments. Id. at PageID ## 1–9. For the following reasons,

 the Complaint is DISMISSED pursuant to 28 U.S.C. §§ 1915(e) and 1915A(a),

 with partial leave granted to amend.
Case 1:20-cv-00550-JMS-RT Document 11 Filed 02/02/21 Page 2 of 18              PageID #: 54




                           I. STATUTORY SCREENING

              The court is required to screen all prisoner pleadings pursuant to

 28 U.S.C. §§ 1915(e)(2) and 1915A(a). Byrd v. Phoenix Police Dep’t, 885 F.3d

 639, 641 (9th Cir. 2018) (per curiam). Claims or complaints that are frivolous,

 malicious, fail to state a claim for relief, or seek damages from defendants who are

 immune from suit must be dismissed. See Lopez v. Smith, 203 F.3d 1122, 1126–27

 (9th Cir. 2000) (en banc); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.

 2010).

              Screening under 28 U.S.C. §§ 1915(e)(2) and 1915A(a) involves the

 same standard of review as that used under Federal Rule of Civil Procedure

 12(b)(6). See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per

 curiam). Under this standard, a complaint must “contain sufficient factual matter,

 accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted). A

 claim is “plausible” when the facts alleged support a reasonable inference that the

 plaintiff is entitled to relief from a specific defendant for specific misconduct. See

 id.

              Rule 12 is read in conjunction with Rule 8(a)(2) when screening a

 complaint: Rule 8 “requires only ‘a short and plain statement of the claim showing

 that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

                                             2
Case 1:20-cv-00550-JMS-RT Document 11 Filed 02/02/21 Page 3 of 18                    PageID #: 55




 what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

 (1957)); see Fed. R. Civ. P. 8(a)(2) and (d)(1). “Threadbare recitals of the

 elements of a cause of action, supported by mere conclusory statements, do not

 suffice.” Iqbal, 556 U.S. at 678 (citation omitted). The “mere possibility of

 misconduct,” or an “unadorned, the-defendant-unlawfully-harmed-me accusation”

 falls short of meeting this plausibility standard. Id. at 678–79 (citations omitted);

 see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

               Pro se litigants’ pleadings must be liberally construed and all doubts

 should be resolved in their favor. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

 2010) (citations omitted). The court must grant leave to amend if it appears the

 plaintiff can correct the defects in the complaint. See Lopez, 203 F.3d at 1130.

 When a claim cannot be saved by amendment, dismissal with prejudice is

 appropriate. See Sylvia Landfield Tr. v. City of Los Angeles, 729 F.3d 1189, 1196

 (9th Cir. 2013).

                             II. SCAPEROTTA’S CLAIMS1

               According to Scaperotta, he has been incarcerated at the KCCC

 approximately six times during the last six years. ECF No. 1 at PageID # 9.


        1
          Scaperotta’s factual allegations are accepted as true. Nordstrom v. Ryan, 762 F.3d 903,
 908 (9th Cir. 2014).

                                                3
Case 1:20-cv-00550-JMS-RT Document 11 Filed 02/02/21 Page 4 of 18                     PageID #: 56




                Scaperotta alleges in Count I that in February of an unspecified year,

 he slipped and fell in his cell because his sink leaked. Id. at PageID # 5. He

 “cracked” his jaw and “wrenched” his back. Id. Scaperotta claims in Count III

 that, after he had X-rays taken, he received no further medical treatment. Id. at

 PageID # 7. Scaperotta also claims that unidentified prison officials denied him

 various prescribed medications, including clonazepam for anxiety, Percocet for

 pain, Flonase for postnasal drip, and Nexium for an unidentified medical condition.

 Id.

                Scaperotta alleges in Count II that on October 14 of an unspecified

 year, ACO Colobong entered his cell, smashed his “property box,” instructed him

 to put down his toothbrush and take off his glasses, and told him to sit on the floor.

 Id. at PageID # 6. After Scaperotta complied, Colobong allegedly struck him in

 the jaw “at least 3 times.”2 Id.

                Scaperotta alleges in Count IV that he is a “Messianic Jew” with

 dietary restrictions. Id. at PageID # 9. Scaperotta claims that he requested a copy

 of the Torah, kosher foods, and a rabbi visit “to no avail.” Id.




        2
          Scaperotta further alleges that: (1) on October 16, six adult corrections officers held
 him down and injected him with Haldol; (2) on October 10, ACO Kimo (who is not named as a
 defendant) charged into his cell and screamed in his face; and (3) on October 8, ACO Torres
 (who is not named as a defendant) charged and yelled at him. ECF No. 1 at PageID # 6.
                                                 4
Case 1:20-cv-00550-JMS-RT Document 11 Filed 02/02/21 Page 5 of 18            PageID #: 57




              Scaperotta seeks $100 million in “compensatory damages and

 restitution,” an out-of-court settlement, and injunctive relief consisting of training

 for officers, anger management, and a letter of apology. Id. at PageID # 10.

                                  III. DISCUSSION

 A.    Legal Framework for Claims Under 42 U.S.C. § 1983

              To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1)

 that a right secured by the Constitution or laws of the United States was violated,

 and (2) that the alleged violation was committed by a person acting under color of

 state law. See West v. Atkins, 487 U.S. 42, 48 (1988); Belgau v. Inslee, 975 F.3d

 940, 946 (9th Cir. 2020). Section 1983 requires a connection or link between a

 defendant’s actions and the plaintiff’s alleged deprivation. See Monell v. Dep’t of

 Soc. Servs., 436 U.S. 658, 692 (1978); Harper v. City of Los Angeles, 533 F.3d

 1010, 1026 (9th Cir. 2008) (“In a § 1983 action, the plaintiff must also demonstrate

 that the defendant’s conduct was the actionable cause of the claimed injury.”). “‘A

 person ‘subjects’ another to the deprivation of a constitutional right, within the

 meaning of section 1983, if he does an affirmative act, participates in another’s

 affirmative acts, or omits to perform an act which he is legally required to do that

 causes the deprivation of which complaint is made.’” Lacey v. Maricopa Cnty.,

 693 F.3d 896, 915 (9th Cir. 2012) (quoting Johnson v. Duffy, 588 F.2d 740, 743

 (9th Cir. 1978)).

                                            5
Case 1:20-cv-00550-JMS-RT Document 11 Filed 02/02/21 Page 6 of 18               PageID #: 58




 B.     Eleventh Amendment Immunity

               Scaperotta names as Defendants the KCCC, and ACO Colobong and

 Warden Wagatsuma in their official capacities. ECF No. 1 at PageID ## 1–2.

               “The Eleventh Amendment bars suits for money damages in federal

 court against a state, its agencies, and state officials acting in their official

 capacities.” Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007)

 (citation omitted); see Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,

 101–03 (1984). It does not bar official-capacity suits for prospective relief to

 enjoin alleged ongoing violations of federal law. See Wolfson v. Brammer, 616

 F.3d 1045, 1065–66 (9th Cir. 2010); see also Will v. Mich. Dep’t of State Police,

 491 U.S. 58, 71 n.10 (1989). Nor does it bar suits for damages against state

 officials in their personal capacities. See Hafer v. Melo, 502 U.S. 21, 30–31

 (1991); Porter v. Jones, 319 F.3d 483, 491 (9th Cir. 2003).

               Scaperotta’s claims for money damages against the KCCC, and ACO

 Colobong and Warden Wagatsuma in their official capacities are DISMISSED

 with prejudice. See Rowan v. Dep’t of Pub. Safety O.C.C.C., 2019 WL 637764, at

 *2 (D. Haw. Feb. 14, 2019) (“Neither the Hawaii Department of Public Safety

 (DPS) . . . nor OCCC, a jail, are . . . subject to suit under the Eleventh

 Amendment.”); Penque v. Dep’t of Pub. Safety, 2020 WL 5984055, at *3 (D. Haw.

 Oct. 8, 2020) (concluding that claims for monetary damages against warden in his

                                              6
Case 1:20-cv-00550-JMS-RT Document 11 Filed 02/02/21 Page 7 of 18                         PageID #: 59




 official capacity were barred by the Eleventh Amendment). Scaperotta may amend

 his pleading, however, to name a proper defendant or defendants. 3 To the extent

 Scaperotta seeks damages, he must name in his or her individual capacity a

 defendant or defendants who allegedly deprived him of rights secured by the

 Constitution or federal statutes. See Mitchell v. Washington, 818 F.3d 436, 442

 (9th Cir. 2016) (explaining that the Eleventh Amendment does not “bar claims for

 damages against state officials in their personal capacities”).

 C.     Improper Joinder

                A party asserting a claim may join, as independent or alternative

 claims, as many claims as it has against an opposing party. Fed. R. Civ. P. 18(a).

 “To name different defendants in the same lawsuit, however, a plaintiff must

 satisfy Rule 20, governing joinder of parties.” Weeks v. Espinda, 2010 WL

 2218631, at *3 (D. Haw. June 2, 2010). Rule 20(a)(2) allows joinder of defendants

 only if the following two requirements are met: (1) any right to relief is asserted

 against them jointly, severally, or in the alternative with respect to or arising out of

 the same transaction, occurrence, or series of transactions or occurrences; and (2)

 any question of law or fact common to all defendants will arise in the action. Fed.



        3
           Although “courts have recognized an exception to the Eleventh Amendment bar for
 suits for prospective declaratory and injunctive relief against state officers, sued in their official
 capacities, to enjoin an alleged ongoing violation of federal law,” Agua Caliente Band of
 Cahuilla Indians v. Hardin, 223 F.3d 1041, 1045 (9th Cir. 2000), Scaperotta does not allege that
 he is seeking to enjoin an ongoing violation of federal law.
                                                   7
Case 1:20-cv-00550-JMS-RT Document 11 Filed 02/02/21 Page 8 of 18             PageID #: 60




 R. Civ. P. 20(a)(2)(A)–(B); Stribling v. Tobias, 690 F. App’x 972, 973 (9th Cir.

 2017). Unrelated claims involving different defendants belong in different suits.

 See What v. Honolulu Police Dep’t, 2014 WL 17610, at *4–5 (D. Haw. Jan. 13,

 2014).

              Scaperotta’s allegations in Counts I and Count III arise out of the

 same transaction or occurrence—that is, his alleged fall and the medical care he

 received because of that fall. See ECF No. 1 at PageID ## 5, 7. Scaperotta alleges

 in Count II that ACO Colobong struck him in the face. See id. at PageID # 6.

 Scaperotta fails to show what connection, if any, the allegations in Count II have to

 the allegations in Counts I and III. Nor has Scaperotta shown how his allegations

 in Count IV, relating to his ability to practice his religious beliefs, are connected to

 his allegations in Counts I and III. See id. at PageID ## 8–9. If Scaperotta chooses

 to file an amended pleading, he must decide whether to pursue his claims in Counts

 I and III, or his claim in Count II, or his claim in Count IV. He may not pursue a

 combination of these three sets of unrelated claims in a single suit. See Char v.

 Kaiser Hosp., 2019 WL 80890, at *3 (D. Haw. Jan. 2, 2019) (“Unrelated claims

 involving different defendants must be brought in separate actions.”). Scaperotta

 may, however, raise any unrelated claims in a separate action or actions. See

 D’Agirbaud v. Kam, 2020 WL 3258408, at *5 (D. Haw. June 16, 2020) (explaining

 that dismissing complaint for misjoinder allowed plaintiff “to decide which related

                                            8
Case 1:20-cv-00550-JMS-RT Document 11 Filed 02/02/21 Page 9 of 18                        PageID #: 61




 claims he will pursue in this action, and which claims he will bring in a new

 action”). Depending on which claims, if any, Scaperotta decides to pursue in this

 action, he must consider the following legal standards.

 D.     Conditions of Confinement

                Scaperotta claims that the conditions of confinement at the KCCC

 violated the Eighth Amendment.4 ECF No. 1 at PageID # 5.

                “The Constitution does not mandate comfortable prisons, but neither

 does it permit inhumane ones, and it is now settled that the treatment a prisoner

 receives in prison and the conditions under which he is confined are subject to

 scrutiny under the Eighth Amendment.” Farmer v. Brennan, 511 U.S. 825, 832

 (1994) (internal quotation marks and citations omitted). In its prohibition on “cruel

 and unusual punishments,” the Eighth Amendment “imposes duties on [prison]

 officials, who must provide humane conditions of confinement; prison officials

 must ensure that inmates receive adequate food, clothing, shelter, and medical care,

 and must take reasonable measures to guarantee the safety of the inmates[.]” Id.



        4
           Scaperotta does not say exactly when the alleged incidents occurred. See ECF No. 1 at
 PageID # 5. If they occurred after Scaperotta was convicted, his claims are properly raised under
 the Eighth Amendment. If the events occurred before Scaperotta was convicted, however, they
 must be raised, if at all, under the Fourteenth Amendment. Castro v. County of Los Angeles, 833
 F.3d 1060, 1067–68 (9th Cir. 2016) (en banc). Under the Fourteenth Amendment, the inquiry
 focuses on whether the conditions of confinement amount to “punishment.” Bell v. Wolfish, 441
 U.S. 520, 535 (1979). “[I]f a particular condition or restriction of pretrial detention is reasonably
 related to a legitimate governmental objective, it does not, without more, amount to
 ‘punishment.’” Id. at 539.
                                                  9
Case 1:20-cv-00550-JMS-RT Document 11 Filed 02/02/21 Page 10 of 18             PageID #: 62




  (internal quotation marks and citations omitted); Foster v. Runnels, 554 F.3d 807,

  812 (9th Cir. 2009).

               A prison official violates the Eighth Amendment only when two

  requirements are met. First, the deprivation alleged must be, objectively,

  “sufficiently serious”—that is, “a prison official’s act or omission must result in

  the denial of ‘the minimal civilized measure of life’s necessities[.]’” Farmer,

  511 U.S. at 834; Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000). Second, the

  prison official must have a sufficiently culpable state of mind. “In

  prison-conditions cases that state of mind is one of ‘deliberate indifference’ to

  inmate health or safety[.]” Farmer, 511 U.S. at 834 (citations omitted). Thus, “a

  prison official cannot be found liable under the Eighth Amendment for denying an

  inmate humane conditions of confinement unless the official knows of and

  disregards an excessive risk to inmate health or safety; the official must both be

  aware of facts from which the inference could be drawn that a substantial risk of

  serious harm exists, and he must also draw the inference.” Id. at 837.

               Scaperotta fails to allege a “sufficiently serious” violation. Although

  Scaperotta claims that the sink in his cell leaked, and this caused him to slip and

  fall, he has not plausibly alleged a denial of the minimal civilized measure of life’s

  necessities. See Collier v. Garcia, 2018 WL 659014, at *2 (N.D. Cal. Jan. 31,

  2018) (“Claims regarding slippery floors, without more, do not state even an

                                            10
Case 1:20-cv-00550-JMS-RT Document 11 Filed 02/02/21 Page 11 of 18            PageID #: 63




  arguable claim for cruel and unusual punishment.” (internal quotation marks and

  citation omitted)). Nor does Scaperotta allege that any prison official knowingly

  disregarded an excessive risk to his health and safety. Scaperotta does not claim

  that he or his cellmates had previously slipped and fallen, or that any of them had

  been injured because of the sink’s leak. He fails, therefore, to state a plausible

  claim for relief under the Eighth Amendment.

  E.    Denial of Adequate Medical Care

               Scaperotta alleges that prison officials denied him medical care after

  he slipped and fell in his cell. See ECF No. 1 at PageID ## 5, 7.

               “To establish a claim of inadequate medical care, a prisoner must first

  show a serious medical need by demonstrating that failure to treat a prisoner’s

  condition could result in further significant injury or the unnecessary and wanton

  infliction of pain.” Edmo v. Corizon, Inc., 935 F.3d 757, 785 (9th Cir. 2019) (per

  curiam) (internal quotation marks omitted). “If . . . a prisoner establishes a

  sufficiently serious medical need, that prisoner must then show the [official’s]

  response to the need was deliberately indifferent.” Id. at 786 (internal quotation

  marks omitted and brackets in original). “An inadvertent or negligent failure to

  provide adequate medical care is insufficient to establish a claim under the Eighth

  Amendment.” Id. “To show deliberate indifference, the plaintiff must show that

  the course of treatment the [official] chose was medically unacceptable under the

                                            11
Case 1:20-cv-00550-JMS-RT Document 11 Filed 02/02/21 Page 12 of 18             PageID #: 64




  circumstances and that the [official] chose this course in conscious disregard of an

  excessive risk to the plaintiff's health.” Id. (internal quotation marks omitted and

  brackets in original).

               Scaperotta fails to identify the prison official who allegedly denied

  him medical care. He also has not shown that he had a “serious medical need.”

  Although Scaperotta claims that he “cracked” his jaw on the sink and “wrenched”

  his back, he does not describe the extent of his injuries. See Gonzalez v.

  DeGuzman, 2018 WL 1757607, at *5 (S.D. Cal. Apr. 12, 2018) (concluding that

  “cuts/lacerations approximately ½ cm in length” did not rise to the level of a

  “serious medical need”). Moreover, Scaperotta does not identify any prison

  official who was deliberately indifferent to his serious medical need. Indeed,

  Scaperotta acknowledges that prison officials took him to have X-rays taken of his

  jaw. ECF No. 1 at PageID # 5. Scaperotta fails to state a claim based on the

  medical care he received.

  F.    Excessive Force

               Scaperotta claims in Count II that ACO Colobong used excessive

  force. ECF No. 1 at PageID # 6.

               “[T]he core judicial inquiry in excessive force cases is whether force

  was applied in a good-faith effort to maintain or restore discipline, or maliciously

  and sadistically to cause harm.” Hoard v. Hartman, 904 F.3d 780, 788 (9th Cir.

                                           12
Case 1:20-cv-00550-JMS-RT Document 11 Filed 02/02/21 Page 13 of 18            PageID #: 65




  2018) (internal quotation marks omitted). “[A]n officer who harms an inmate as

  part of a good-faith effort to maintain security has acted constitutionally, but an

  officer who harms an inmate for the very purpose of causing harm has engaged in

  excessive force, provided that the other elements of excessive force have been

  met.” Id. (internal quotation marks omitted). The other two elements of an Eighth

  Amendment excessive force claim are the defendant used excessive and

  unnecessary force under all of the circumstances; and the defendant’s acts caused

  the plaintiff harm. Id. at 788 n.9; see also Reid v. United States, 825 F. App’x 442,

  45 (9th Cir. 2020).

                 Scaperotta fails to identify the year when the incident with ACO

  Colobong allegedly occurred. Moreover, although Scaperotta claims that

  Colobong “began striking [him] in the jaw at least 3 times,” the exact nature of

  these “strikes” is unknown. It is unclear whether Scaperotta claims that Colobong

  slapped him with an open hand, punched him with a closed fist, or struck him in

  some other way. See Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (per curiam)

  (“[N]ot every malevolent touch by a prison guard gives rise to a federal cause of

  action.” (internal quotation marks omitted)). Scaperotta fails to state an excessive

  force claim.




                                            13
Case 1:20-cv-00550-JMS-RT Document 11 Filed 02/02/21 Page 14 of 18            PageID #: 66




  G.    First Amendment

               Scaperotta alleges in Count IV that prison officials violated the Free

  Exercise Clause of the First Amendment. ECF No. 1 at PageID # 8–9.

               “A person asserting a free exercise claim must show that the

  government action in question substantially burdens the person’s practice of [his]

  religion.” Jones v. Williams, 791 F.3d 1023, 1031 (9th Cir. 2015). “[A] substantial

  burden must place more than an inconvenience on religious exercise; it must have

  a tendency to coerce individuals into acting contrary to their religious beliefs or

  exert substantial pressure on an adherent to modify his behavior and to violate his

  beliefs.” Ohno v. Yasuma, 723 F.3d 984, 1011 (9th Cir. 2013) (internal quotation

  marks and alteration omitted).

               “To ensure that courts afford appropriate deference to prison officials,

  the Supreme Court has directed that alleged infringements of prisoners’ free

  exercise rights be judged under a ‘reasonableness’ test less restrictive than that

  ordinarily applied to alleged infringements of fundamental constitutional rights.”

  Jones, 791 F.3d at 1032 (internal quotation marks and citation omitted). “The

  challenged conduct is valid if it is reasonably related to legitimate penological

  interests.” Id. (internal quotation marks and citation omitted).

               The factors to be considered in assessing the reasonableness of

  practices that burden prisoners’ constitutional rights are well established: (1)

                                            14
Case 1:20-cv-00550-JMS-RT Document 11 Filed 02/02/21 Page 15 of 18            PageID #: 67




  whether there is a “‘valid, rational connection’” between the conduct of prison

  officials and “the legitimate governmental interest put forward to justify it”; (2)

  “whether there are ‘alternative means of exercising the right that remain open to

  prison inmates’”; (3) “the impact accommodation of the asserted constitutional

  right will have on guards and other inmates, and on the allocation of prison

  resources generally”; and (4) whether there are “ready alternatives” to the prison’s

  practice. Ward v. Walsh, 1 F.3d 873, 876 (9th Cir. 1993) (quoting Turner v. Safley,

  482 U.S. 78, 89–90 (1987).

               Scaperotta’s First Amendment claim fails at the starting gate because

  he does not say which prison officials allegedly burdened the practice of his

  religion and when they did so. Although Scaperotta says that he “always

  requested” kosher meals, a Torah, and visits with a rabbi during past periods of

  incarceration at the KCCC, ECF No. 1 at PageID # 9, he does not say to whom he

  made these requests or how they responded. Likewise, to the extent Scaperotta

  claims that prison officials burdened the practice of his religion during his most-

  recent period of incarceration at the KCCC, id., he fails to link those claims to any

  particular official. Indeed, Scaperotta acknowledges that he received kosher meals

  after he complained to prison officials. Id. Scaperotta further acknowledges that a

  chaplain assisted him gain authorization to have a prayer shawl, yarmulke, and

  Torah. Id. Scaperotta fails to state a colorable First Amendment claim.

                                            15
Case 1:20-cv-00550-JMS-RT Document 11 Filed 02/02/21 Page 16 of 18           PageID #: 68




                              IV. LEAVE TO AMEND

        The Complaint is DISMISSED with partial leave granted to amend.

  Scaperotta may file an amended complaint on or before March 4, 2021, that names

  a proper defendant and attempts to cure the deficiencies in his claims. Scaperotta

  may not expand his claims beyond those already alleged herein or add new claims,

  without explaining how those new claims relate to the claims alleged in the

  original Complaint. Claims that do not properly relate to his original pleading are

  subject to dismissal.

        Scaperotta must comply with the Federal Rules of Civil Procedure and the

  Local Rules for the District of Hawaii, particularly LR10.3, which require an

  amended complaint to be complete itself, without reference to any prior pleading.

  An amended complaint must be short and plain, comply with Rule 8 of the Federal

  Rules of Civil Procedure, and be submitted on the court’s prisoner civil rights

  form. An amended complaint will supersede the preceding complaint. See

  Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015). Claims

  not realleged in an amended complaint may be deemed voluntarily dismissed. See

  Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012). If Scaperotta fails to

  timely file an amended complaint that cures the deficiencies in his claims, this




                                           16
Case 1:20-cv-00550-JMS-RT Document 11 Filed 02/02/21 Page 17 of 18                       PageID #: 69




  action may be dismissed and that dismissal may count as a “strike” under 28

  U.S.C. § 1915(g).5

                                        V. CONCLUSION

         (1) The Complaint is DISMISSED for failure to state a colorable claim for

  relief pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1). This dismissal allows

  Scaperotta to determine which related claims he will pursue in this action, which

  claims he will bring in a new action or actions, and which claims he may forgo

  with the benefit of the Court’s analysis of his claims.

         (2) If Scaperotta chooses to amend any of his claims, he must identify the

  year when the alleged events occurred, in addition to the months and days he has

  provided.

         (3) Scaperotta may file an amended pleading that attempts to cure the

  deficiencies in his claims on or before March 4, 2021.




         5
             Section 1915 (g) bars a civil action by a prisoner proceeding in forma pauperis:
         if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
         any facility, brought an action or appeal in a court of the United States that was
         dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
         upon which relief may be granted, unless the prisoner is under imminent danger
         of serious physical injury.
  28 U.S.C. § 1915(g).




                                                  17
Case 1:20-cv-00550-JMS-RT Document 11 Filed 02/02/21 Page 18 of 18                  PageID #: 70




         (4) The Clerk is directed to send Scaperotta a blank prisoner civil rights

  complaint form so that he can comply with the directions in this Order if he

  chooses to amend his complaint.

         (5) If Scaperotta fails to timely amend his pleadings or is unable to cure the

  deficiencies in his claims this suit may be AUTOMATICALLY DISMISSED

  without further notice.

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, February 2, 2021.




                                               /s/ J. Michael Seabright
                                              J. Michael Seabright
                                              Chief United States District Judge




  Scaperotta v. Kauai Cmty. Corr. Ctr., et al., Civ. No. 20-00550 JMS-RT, Order Dismissing
  Complaint With Leave To Amend




                                               18
